t c memo united_states tax_court tulane meredith peterson petitioner v commissioner of internal revenue respondent docket nos filed date tulane meredith peterson pro_se vivian bodey for respondent memorandum findings_of_fact and opinion lauber judge in these consolidated cases the internal_revenue_service irs or respondent determined the following deficiencies penalties and addi- tions to tax with respect to petitioner’s federal_income_tax for and year deficiency dollar_figure big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number dollar_figure big_number after concessions the issues for decision are whether petitioner is en- titled to deduct airplane-related and home_office expenses reported on schedule c profit or loss from business in amounts exceeding those respondent allowed whether petitioner is liable for accuracy-related_penalties under sec_6662 and whether petitioner is liable for an addition_to_tax under sec_6651 for late filing of his return with minor exceptions we resolve all issues in favor of respondent the parties agree that petitioner’s medical expense reported on schedule a itemized_deductions should be increased by dollar_figure as set forth in the notice_of_deficiency petitioner’s schedule c rent expense should be increased by dollar_figure as set forth in the notice_of_deficiency petitioner’s schedule c other expense should be increased by dollar_figure as set forth in the notice_of_deficiency petitioner’s schedule c utilities expense should not be adjusted petitioner’s schedule c gross_receipts should be increased by dollar_figure rather than by dollar_figure as set forth in the notice_of_deficiency and petitioner’s schedule c gross_receipts should not be adjusted petitioner also concedes liability for the addition_to_tax under sec_6651 unless otherwise indicated all statutory references are to the internal reve- nue code code as in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact certain facts and exhibits have been stipulated and are incorporated by this reference petitioner who resided in california when he filed his petitions is an attorney who became licensed to practice law in petitioner has been an amateur pilot for at least years and he immensely enjoys flying these cases involve the intersection between his legal and his aeronautical activities petitioner’s activities petitioner a solo practitioner does business through the law office of tulane m peterson he engages in the general practice of law with an emphasis on personal injury cases during the tax years at issue the bulk of his work fo- cused on three personal injury cases--the mcmaster hodge and howell cases--all of which involved car accidents in date petitioner purchased a cessna turbo skylane for dollar_figure he made a downpayment of dollar_figure and during and made monthly payments of dollar_figure to cessna financial corp he keeps his airplane in a hangar at the el monte airport a 15-minute drive from his home to help offset the cost of owning the plane petitioner decided to forgo renting commercial office space and shifted his law practice to a home_office petitioner also decided to become instrument rated as a pilot which would enable him to fly in more diverse weather conditions to become instru- ment rated petitioner had to take a series of classes on the ground which he completed during and he was also required to log a certain number of hours performing specified tasks in his airplane fly the plane a certain number of times with a certified person observing him and pass ground-level and airborne tests to maintain his instrument rating petitioner also had to meet ongoing currency requirements this required that he fly his plane at least once every days perform certain tasks while flying and record his completion of these tasks in a flight log kept on the plane petitioner recorded all of his and flights in the airplane flight log he subsequently transcribed the handwritten flight log notes into an annual summary chart the charts show each flight he took in chronological order the charts record the airport from which he departed the airports he visited the time of day or night when the flight occurred and tasks relevant to his instrument rating and currency requirements petitioner’s flight log and transcribed charts categorize each of his flights as a training flight a maintenance flight or a business flight training flights were made to secure and keep current his instrument rating maintenance flights were made before long flights or after ground maintenance was performed in order to verify that the cessna was in good working order petitioner did not categorize any flights as personal although the evidence revealed that many were of this character petitioner logged hours of flight time in if we use the airplane- related expenses excluding depreciation that petitioner claimed it cost him roughly dollar_figure per flight hour to operate his airplane in petitioner logged hours of flight time in if we use the airplane-related expenses excluding depreciation that petitioner claimed it cost him roughly dollar_figure per flight hour to operate his airplane in many of petitioner’s flights were to airports quite close to his home these included numerous flights to brackett field roughly miles distant chino miles long beach miles ontario miles santa monica miles van nuys miles corona miles riverside miles john wayne interna- tional airport miles and san bernardino miles between and of petitioner’s flights during and were to airports within miles of his home he testified that it made business sense for him to fly rather than drive to these destinations because flying enabled him to avoid los angeles traffic at trial petitioner contended that of his flights including those he had categorized as training and maintenance flights entailed business_expenses of his law practice a relatively small percentage of these flights involved travel to court appearances witness interviews or depositions in litigation in which he was actually engaged the remainder of his alleged business flights involved travel for personal or family reasons travel to conferences travel for supposed client development or marketing and travel related to pilot training airplane insurance airplane fuel costs pilot safety and other aviation-related matters examples of petitioner’s alleged business flights included the following trips to big bear a mountain resort community miles from his home the asserted business purposes of these trips included purchasing fuel engaging in business development engaging in informal law office market- ing investigating a possible office location attending faa pilot safety meet- ings entertaining business colleagues and practicing high-altitude landings flights to and from his parents’ home in bismarck north dakota with stops at rawlings wyoming and cedar city utah petitioner testified that his parents were clients who had retained him to provide estate_planning advice and to resolve a mold complaint petitioner introduced no evidence that he charged or intended to charge his parents legal fees or that they paid or intended to pay him legal fees petitioner’s children accompanied him on his second flight to bismarck and his parents accompanied him on the return flight to el monte several flights on which petitioner was accompanied by his son who took aerial photographs allegedly relevant to personal injury cases on which petitioner was working petitioner offered no evidence apart from his testimony which lacked credibility that these photographs were necessary for or used in such litigation flights to palm springs a resort community in california to investigate a possible executive hangar investment to napa california to engage in marketing and attend an aviation insurance meeting and to santa monica cali- fornia to return a defective portable bike purchased for use with aircraft flights to french valley and john wayne international airport for pilot safety meetings to van nuys california for an faa training meeting and to riverside california for an faa medical exam flights to las vegas nevada and san antonio texas for alleged meetings of the propane gas defense association the san antonio trip included a detour to arlington texas which was off the normal flight path and for which petitioner provided no explanation petitioner offered no convincing evidence that he actually attended these conferences or that he performed any legal work for or received any client referrals from the propane gas defense association flights to sacramento california to serve as a volunteer in a ymca youth in government program and to fresno california to attend a funeral petitioner testified that the business_purpose of these trips included marketing and estate_trust matters the court found this testimony to lack credibility flights to various destinations for meetings of the five county pilots association to discuss complaints about the price of aviation_fuel in the los angeles area as an aircraft_owner petitioner had an obvious personal_interest in this issue petitioner testified that he was seeking to expand his practice to include aviation law but the court found this testimony to lack credibility petitioner offered no evidence that any of these trips or numerous other trips like them involved an actual client representation or generated receipt of legal fees he did not transport clients on any of these flights and many of his alleged marketing and client development trips involved travel to resort dest- inations the court found his testimony as to the alleged business_purpose of these trips to lack credibility during petitioner made two modifications to his residence he re- placed the main sewer line to his home and constructed a block wall around the perimeter of his backyard he testified that the main sewer line needed to be replaced to provide a working bathroom to his home_office and that the backyard fence which he termed dilapidated needed to be replaced to provide the privacy his law office required the aggregate cost of these home modifications was dollar_figure petitioner’s contemporaneous documentation described both modifica- tions as replacements of the preexisting property petitioner’s tax reporting petitioner requested and received a six-month extension of time to file his federal_income_tax return however he did not file that return until date more than months after the extended due_date he testified that his filing delay was attributable to a backlog of work familial duties and administra- tive duties leading up to and following his father’s death in date on his schedule c petitioner reported as expenses of his law practice depreciation and sec_179 expense of dollar_figure relating to his airplane and other airplane-related expenses of dollar_figure on audit the examining agent determined that petitioner had substantiated dollar_figure of airplane-related expenses for fuel hangar rent and insurance among the expenses deemed unsubstantiated were dollar_figure of reported repair costs which were actually costs of flight training incident to petitioner’s becoming instrument rated at the conclusion of the audit the examining agent disallowed of the depreciation expense sec_179 expense and airplane-related expenses including those deemed substantiated on the ground that none of these costs were ordinary and necessary expenses of petitioner’s trade_or_business petitioner requested and received a six-month extension of time to file his federal_income_tax return he did not file that return until date more than months after the extended due_date he offered no excuse for this late filing on his schedule c petitioner reported as expenses of his law practice depreciation and sec_179 expense of dollar_figure relating to his airplane and other airplane-related expenses of dollar_figure his return was audited by a different examining agent she determined that petitioner had substantiated all of the re- ported expenses on the basis of his flight logs and supporting documentation she determined that of his flight hours were directly related to his law practice because they involved flights to court appearances depositions or witness interviews in litigation in which he was engaged she accordingly allowed a deduction of dollar_figure for airplane-related expenses dollar_figure dollar_figure ' dollar_figure because petitioner’s airplane constituted listed_property that was not pre- dominantly used in his trade_or_business the examining agent determined that he was not eligible to make an election under sec_179 she accordingly recomputed depreciation on the straight-line method and allowed a deduction equal to of that amount or dollar_figure employing the business percentage she derived from his flight logs and supporting documents on his schedule c petitioner claimed a home_office deduction attri- butable to his law practice in computing this deduction petitioner characterized as repairs and maintenance on his home the dollar_figure cost of replacing his sewer line and back fence the examining agent determined that these home modifica- tions were capital improvements and accordingly disallowed a ratable portion of the claimed home_office deduction tax_court proceedings the irs sent petitioner separate notices of deficiency for and determining the adjustments described above petitioner timely petitioned this court on date and date respectively in his answer to the petition for respondent did not assert an increased deficiency on date the court granted the parties’ joint motion to consolidate the cases for trial briefing and opinion before trial the parties filed a stipulation of settled issues in which peti- tioner conceded among other things his liability for the addition_to_tax under sec_6651 for late filing of his tax_return at the outset of trial petitioner asked to be relieved of this stipulation asserting that it resulted from some confusion on his part the court took this request under advisement during trial respondent conceded that petitioner had substantiated the pay- ment in of dollar_figure in interest to cessna financial corp the examining agent who audited petitioner’s return testified at trial she stated that if the methodology she had employed to determine the business-related percentage of petitioner’s flight hours were applied to his flights she would identify of his flight hours as business related in his posttrial brief respondent conceded that for petitioner should be allowed deductions of dollar_figure for airplane-related expenses and dollar_figure for airplane-related depreciation opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs peti- tioner does not contend and the evidence does not establish that the burden of proof shifts to respondent under sec_7491 as to any issue of fact respondent bears the burden of production and petitioner bears the burden_of_proof with respect to the addition_to_tax under sec_6651 and any accuracy- related penalty under sec_6662 see sec_7491 a schedule c expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business ordinary means that which is normal usual or customary in the type of business in which the taxpayer is engaged 308_us_488 a necessary expense is one that is appropriate and helpful to the taxpayer’s business welch v helvering u s pincite to the extent that an expense is unreasonable it is not necessary in such a case only the portion which was reasonable is deductible under sec_162 380_f2d_786 9th cir the taxpayer bears the burden of proving that claimed expenses are ordinary and necessary and also bears the burden of substantiating claimed deductions sec_6001 rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir in some circumstances this court may estimate the amount of a deductible expense if a taxpayer furnishes documentation establishing its existence but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 sec_274 supersedes the cohan_rule and prevents us from estimating certain kinds of expenses see 50_tc_823 aff’d 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for expenses relating to travel and listed_property which includes automobiles and as relevant here airplanes lysford v commissioner tcmemo_2012_41 sec_1_274-5t temporary income_tax regs fed reg date airplane expenses the principal question is whether petitioner is entitled to deduct as business_expenses of his law practice the airplane-related expenses that he reported on his schedule c a substantiation to deduct his airplane-related expenses petitioner must first substantiate the amount of each expense by adequate_records or by sufficient evidence corroborating his statement see sec_274 to meet the adequate_records test a taxpayer generally must maintain contemporaneous account books or similar records as well as documentary_evidence such as invoices or receipts see sec_1_274-5t temporary income_tax regs fed reg date petitioner reported dollar_figure of airplane-related expenses for and dollar_figure of airplane-related expenses for in the notices of deficiency respondent determined that petitioner had substantiated dollar_figure of the reported expenses for and all of the claimed expenses for at trial respondent conceded that petitioner had substantiated dollar_figure of additional airplane-related expenses for namely interest_paid to cessna financial corp this leaves dollar_figure of expenses reported by petitioner as repair and other expenses that require substantiation we find that petitioner has failed to substantiate the claimed additional expenses of dollar_figure he offered an excel spreadsheet several pages of handwritten notes adding machine tape verifying his math and three months’ worth of bank account statements conspicuously absent are receipts or invoices for actual maintenance of or repairs to the aircraft petitioner included among his alleged repair expenses a donation to faith community church court fees parking costs and receipts with notations for meals hotel and transportation he also included in his alleged repair expenses the cost of flight training to become instrument rated which was clearly personal on the basis of this evidence we cannot find that petitioner has met as to the dollar_figure of repair and other expenses reported for the strict substantiation requirements that sec_274 imposes for listed_property b ordinary and necessary petitioner must next establish that the airplane-related expenses he has substantiated are ordinary and necessary expenses of his law practice a powerful argument can be advanced that none of these expenses should be regarded as ordinary and necessary the cost of owning and operating a private airplane would not appear to be normal usual and customary for an attorney in solo practice especially one who makes to of his flights to destinations within miles of his home nor would it seem reasonable at the cost of dollar_figure to dollar_figure per flight hour to fly to destinations that can be reached by car in less than an hour however by allowing petitioner to deduct of his airplane-related costs for respondent has conceded that these costs were ordinary and necessary to the extent they were genuinely business related although these cases have we discuss infra pp petitioner’s contention that his flight training expenses are deductible as educational expenses been consolidated for trial briefing and opinion each taxable_year stands on its own see 394_us_678 the commissioner is not required for any given year to allow a tax_benefit that he has permitted for a previous or subsequent year see eg 877_f2d_624 n 7th cir aff’g tcmemo_1987_295 113_tc_158 nevertheless upon thorough review of the entire record and in light of the unique circumstances of this situation we find it appropriate to treat petitioner’s airplane-related expenses for as well as for as ordinary and necessary to the extent that we determine them to be business related c business relatedness sec_162 allows a deduction for expenses paid_or_incurred in carrying on the taxpayer’s trade_or_business for listed_property including airplanes sec_274 requires that the taxpayer substantiate by adequate_records or sufficient evidence corroborating his own statement the amount of each business use as well as the date of the expenditure or use and t he business_purpose for the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the degree of substantiation necessary to establish business_purpose depends on the facts and circumstances of each case but contemporaneous documentation is deemed more credible than after-the-fact reconstructions sec_1_274-5t ii b temporary income_tax regs fed reg date where the business_purpose of a flight has not been established no deduction is allowed for expenses attributable thereto engstrom lipscomb lack apc v commis- sioner tcmemo_2014_221 we begin with the trips that petitioner in his flight logs classified as busi- ness flights respondent has conceded that of petitioner’s flight hours were business related because they involved travel to court appearances witness interviews or depositions in litigation in which he was actually engaged the irs agent who examined petitioner’s return testified candidly and to her credit that she would identify of his flight hours as business related under this standard under these unique circumstances and on the basis of a thorough review of the record before us we find it appropriate to hold respondent for to a concession analogous to that which he has made for we accordingly find that of petitioner’s flight hours and of his flight hours should be deemed business related we find as a fact that petitioner has failed to demonstrate a business pur- pose for any of the other flights that he classified as business flights sec 274-5t b iii temporary income_tax regs supra these flights can be grouped into the following main categories trips on which he visited or was accompanied by family members engaged in volunteer work or discharged other personal duties trips to investigate supposed investment opportunities trips related to pilot safety airplane insurance aircraft fuel faa medical exams and other aviation-related matters trips to alleged conventions conferences and similar events and trips to engage in supposed marketing or potential client development flights in the first three categories were clearly personal reflecting petitioner’s family or personal obligations personal finances or love of flying as to the fourth category petitioner produced no convincing evidence of actual attendance at any conventions or conferences or any direct connection between such meetings and his law practice as to the fifth and largest category petitioner produced no documentary_evidence and no credible testimony that any of these flights many of which were to resort destinations had a bona_fide business_purpose we next consider the trips that petitioner classified as training flights and maintenance flights petitioner testified that training flights were made to maintain proficiency maintain currency and obtain instrument rating he testified that maintenance flights were made before long flights or after ground maintenance was performed in order to verify that the cessna was in good working order he contends that these flights had a business_purpose because they enabled him to fly his airplane as an instrument-rated pilot which in turn enabled him to fly his airplane rather than drive his car to business-related engagements we are not convinced the evidence established that petitioner immensely enjoys flying becoming an instrument-rated pilot represented a challenge and a personal accomplishment and enabled him to fly more often to more places his training and maintenance flights constituted his pursuit of a hobby or represented the costs of engaging in this hobby sec_262 expressly disallows a deduction for personal living or family_expenses petitioner alternatively contends that his flight training expenses and the costs of his training flights are deductible as educational expenses to give rise to deductible business_expenses the education in question must maintain or im- the cases petitioner cites to support the business relatedness of his training flights are inapposite see 77_tc_1124 finding that airline second officer undertook training flights to meet requirements of his employer aff’d without published opinion 9th cir date colangelo v commissioner tcmemo_1980_543 finding that u s navy flight surgeon undertook training flights to maintain the level of proficiency required by his job knudtson v commissioner tcmemo_1980_455 finding that training time was necessary for taxpayer’s sales business where his suppliers and customers were located throughout a very large geographic area sartor v commissioner tcmemo_1984_274 same where taxpayer’s sales territory comprised six states and a portion of canada prove skills required by the individual in his employment or other trade_or_business or meet the express requirements of the individual’s employer sec_1_162-5 and income_tax regs petitioner plainly cannot satisfy either of these requirements in sum we conclude that petitioner for may deduct as business ex- penses the airplane-related costs of dollar_figure that respondent has allowed and that petitioner for may deduct as business_expenses dollar_figure or of the airplane-related costs that he has substantiated dollar_figure dollar_figure ' dollar_figure under the rigorous requirements that sec_274 imposes for listed_property petitioner has failed to demonstrate a business_purpose for any of the other flights that he classified as business flights training flights or maintenance flights see sec_1_274-5t temporary income_tax regs supra airplane-related deprecation sec_167 provides a depreciation deduction for certain tangible_property used in the taxpayer’s trade_or_business where property is used for business and personal purposes the allowable deduction is measured by the percentage of busi- ness use 97_tc_670 a taxpayer may elect to deduct as a current_expense the cost of sec_179 property acquired and used in the active_conduct_of_a_trade_or_business and placed_in_service during the year sec_179 b d sec_1_179-4 income_tax regs to be eligible to make this election the taxpayer must show that the business use of such property exceed sec_50 sec_1_179-1 income_tax regs see also sec_280f relating to listed_property petitioner’s business use of the airplane did not exceed in either or and he is therefore ineligible to elect sec_179 treatment respondent concedes that petitioner is allowed a depreciation deduction under sec_267 of dollar_figure for see sec_1_280f-3t temporary income_tax regs fed reg date we conclude that petitioner should be allowed a comparable depreciation deduction for determined by reference to the deemed business use of the airplane we sustain respondent’s disallowance of deductions for the remaining depreciation and sec_179 expense home_office expenses respondent agrees that petitioner is entitled to deduct expenses properly allocable to the home_office through which he conducted his law practice the question is whether the costs petitioner incurred in to replace his main sewer line and replace his backyard fence are repair expenses that may properly be included in this allocation incidental repairs to property are deductible under sec_162 if they keep the property in an ordinarily efficient operating condition and do not appre- ciably prolong its life or materially add to its value sec_1_162-4 income_tax regs by contrast sec_263 generally prohibits deductions for capital expenditures which include a ny amount_paid out for permanent improvements or betterments made to increase the value of any property repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property are generally required to be capitalized sec_1_162-4 income_tax regs to repair is to restore to a sound state or to mend while a replacement connotes a substitution jenkins v commissioner tcmemo_1982_407 44_tcm_510 although petitioner insists that the work done on his main sewer line con- sisted of repairs the contractor’s paperwork and his own contemporaneous handwritten notes describe the work as follows new house sewer replace plumbing and sewer bath br remodel-clean and copper re-plumb main sewer replacement while agreeing that his family can’t occupy the house legally if we don’t have a sewer that works he asserts rather inconsistently that replacement of the plumbing and main sewer line did not make his house more valuable we conclude that these modifications to his home constitute a better ment made to increase the value of the property or appreciably prolong the life of the property see rowell v commissioner tcmemo_1988_410 holding that improvements to office bathroom were capital expenditures and not currently deductible aff’d 884_f2d_1085 8th cir guenther v commissioner tcmemo_1975_194 finding that a new pipe is a capital_expenditure and not a deductible_repair as such they were capital improvements rather than repairs deductible under sec_162 we reach the same conclusion concerning petitioner’s backyard fence the contractor’s paperwork and petitioner’s contemporaneous notes describe this work as follows reconstruct fencing block walls payments to contractor for block wall and block wall fence replacement petitioner himself described the pre- existing fence as dilapidated we find that petitioner did not repair but rather replaced his old fence and that the cost of this replacement represented a capital improvement in sum we sustain respondent’s determination that the dollar_figure cost of re- placing the main sewer line and the backyard fence was not for repairs re- petitioner testified that the los angeles county assessor did not treat the cost of his new fence as a capital improvement for property_tax purposes that determination if indeed it was made has no bearing on whether the expenditure constitutes a repair for federal_income_tax purposes spondent properly eliminated the cost of these alleged repairs in determining petitioner’s allowable deduction for for business use of the home b penalties and additions to tax accuracy-related_penalty the code imposes a accuracy-related_penalty on any underpayment_of_tax that is attributable to among other things n egligence or disregard of rules or regulations see sec_6662 b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 the commissioner bears the burden of production with respect to this penalty sec_7491 once the commissioner satisfies his burden the burden shifts to the taxpayer to prove that the penalty does not apply 116_tc_438 respondent met his burden of production by showing that petitioner failed to maintain records adequate to substantiate his claimed deductions to corroborate the business use of his airplane or to demonstrate that the modifications to his residence were genuine repairs the burden_of_proof thus shifts to petitioner the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect thereto sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is a taxpayer’s effort to assess his or her correct_tax liability other factors include the taxpayer’s experience knowledge and education ibid petitioner offered no evidence that he attempted to assess his correct_tax liability he testified that he prepared his returns using tax preparation software he did not seek the advice of a competent tax professional see sec_1 c income_tax regs he had no colorable basis for taking the position that of the cost of maintaining and operating his airplane constituted an expense of his law practice it would be negligent for anyone to have taken this position it is especially so for a licensed attorney we accordingly sustain respondent’s imposition of the accuracy-related_penalty for and addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto failure_to_file a tax_return on time renders the taxpayer liable for this addition_to_tax unless he shows that such failure was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 petitioner concedes his liability for the late-filing penalty for he disputes his liability for this penalty for with extensions petitioner’s federal_income_tax return was due on date he filed his return on date more than months after the due_date respondent has thus borne his burden of producing evidence that the return was not timely filed before trial petitioner signed a stipulation of settled issues he there stated with respect to his federal_income_tax return petitioner concedes that he is liable for the addition_to_tax for filing his income return late under i r c a at trial petitioner asked to be relieved of this concession contending that extenuating circumstances particularly his parents’ ill health and his father’s ensuing death in date constituted reasonable_cause for his failure_to_file his tax_return on time we conclude that petitioner should be held to his concession even if he were not he would be liable for the addition_to_tax the serious illness of the taxpayer or a member of his immediate_family can constitute reasonable_cause boyle u s pincite n but petitioner offered no convincing explanation as to why concerns about his parents’ health made it impossible for him to file his tax_return by the extended due_date of date nor did he explain why he took another months before ultimately filing that return on date his father’s death months previously does not excuse such extreme tardiness we accordingly sustain respondent’s imposition of the addition_to_tax under sec_6651 for to reflect the foregoing decisions will be entered under rule
